Citation Nr: 1104731	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right eye disability, 
including status post cataract surgery.  

2.  Entitlement to service connection for gastrointestinal 
problems, including gastroesophageal reflux disease and ulcers.  

3.  Entitlement to service connection for prostate disorder, 
including prostatitis and benign hyperplasia.  

4.  Entitlement to service connection for a disability manifested 
by hyperlipidemia, dyslipidemia and high cholesterol.  

5.  Entitlement to service connection for cardiovascular disease, 
including hypertension and coronary artery disease.  

6.  Entitlement to service connection for right knee disability, 
claimed as arthritis.  

7.  Entitlement to service connection for an acquired psychiatric 
disorder, manifested by depression, loss of concentration, and 
chronic fatigue.  

8.  Entitlement to service connection for a low back disability, 
including degenerative disc disease and anterolisthesis.  

9.  Entitlement to service connection for osteoarthrosis.  

10.  Entitlement to service connection for allergies.  

11.  Entitlement to service connection for a broken right foot.  

12.  Entitlement to service connection for Peyronie's disease.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from June 1962 to July 1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision by the RO which denied 
the benefits sought on appeal.  

As will be discussed in greater detail below, some of the issues 
certified on appeal are duplicative or overlapping claims, and 
have been combined to avoid redundancy and allow for a clear and 
concise adjudication of the Veteran's appeal.  

The issues of service connection for a right eye disability, 
gastrointestinal disorder, including gastroesophageal reflux 
disease and ulcers, and a prostate disorder, including 
prostatitis and benign hyperplasia are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  Hyperlipidemia, dyslipidemia, and high cholesterol are 
laboratory findings and not a disease or disability under VA law 
and regulations, nor is there any evidence that the Veteran has a 
current disease or disability associated with hyperlipidemia, 
dyslipidemia, and high cholesterol which is shown to be of 
service origin.  

3.  A right knee disability, acquired psychiatric disorder, heart 
disease including hypertension and CAD, low back disability 
including degenerative disc disease and anterolisthesis, 
osteoarthrosis, allergies, Peyronie's disease, and a broken right 
foot were not present in service or until many years thereafter, 
and there is no competent medical evidence that any current 
claimed disability is related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  A disability manifested by hyperlipidemia, dyslipidemia, and 
high cholesterol was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303, 4.119 (2010).  

2.  The Veteran does not have cardiovascular disease, including 
hypertension and coronary artery disease due to disease or injury 
which was incurred in or aggravated by service nor may any 
current cardiovascular disease be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).  

3.  The Veteran does not have a right knee disability due to 
disease or injury which was incurred in or aggravated by service 
nor may any current arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).  

4.  The Veteran does not have an acquired psychiatric disorder, 
including depression, loss of concentration and fatigue due to 
disease or injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2010).  

5.  The Veteran does not have a low back disability, including 
degenerative disc disease and anterolisthesis which was incurred 
in or aggravated by service nor may any current arthritis of the 
lumbosacral spine be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

6.  The Veteran does not have osteoarthrosis which was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

7.  The Veteran does not have an allergy disorder which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 
(2010).  

8.  The Veteran does not have a right foot disability which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 
(2010).  

9.  The Veteran does not have Peyronie's disease which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 
(2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must indicate that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  Id; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in June 2005, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA medical records have been 
obtained and associated with the claims file.  The Veteran was 
also afforded an opportunity for a personal hearing, but 
declined.  The Veteran has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, nor has he argued that any error or 
deficiency in the accomplishment of the duty to notify and duty 
to assist has prejudiced him in the adjudication of his appeal.  
See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Concerning the claims addressed in this 
decision, the Board concludes that an examination is not needed 
because there is no competent evidence establishing an in-service 
event, injury or disease, including on a presumptive basis to 
which current disability may relate.  See also, Bardwell v. 
Shinseki, 24 Vet. App. 36 (2010).  Accordingly, the Board finds 
that duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may also be granted for arthritis and 
cardiovascular-renal disease, including hypertension, if 
manifested to a compensable degree within one year of separation 
from service provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Evidence which 
may be considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of existence 
or inception of disease.  38 C.F.R. § 3.309(d) (2010).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  



Factual Background & Analysis

The Veteran seeks to establish service connection for multiple 
disabilities that he believes are due to service.  With respect 
to the issues addressed in this decision, however, the Veteran 
has not offered any specific argument as to why he believes these 
disabilities are related to service.  That is, the Veteran does 
not claim to have suffered any specific injury or manifested any 
signs or symptoms of any of the claimed disabilities in service, 
(other than a broken right foot, which assertion is contradicted 
by his service treatment records).  A Report of Contact, dated in 
June 2005, indicated that the Veteran was contacted by the RO for 
clarification on some of the medical problems that he listed on 
his original application for VA compensation.  The Veteran 
reported that the list included all of the disabilities that his 
doctor had treated him for, but that he didn't know what some of 
them were and included everything he could find.  He said that he 
had heart, low back and eye problems and that the other things 
that he listed were probably related to them.  In light of the 
Veteran's contentions and the fact that some of the claimed 
disabilities are redundant or overlapping, the Board has 
recharacterized the issues to more accurately reflect the 
underlying nature of the Veteran's claims.  

After review of all the evidence of record, the Board finds no 
basis for a favorable disposition of the Veteran's claims of 
service connection for high cholesterol, including 
hyperlipidemia, dyslipidemia, a right knee, right foot, or low 
back disability, cardiovascular disease, including hypertension 
and CAD, a psychiatric disorder, osteoarthrosis, allergies, or 
Peyronie's disease.  

Concerning the claims for hyperlipidemia, dyslipidemia and high 
cholesterol, the Board notes that these are laboratory results 
and not actual disabilities for which VA compensation benefits 
are payable.  Hyperlipidemia and dyslipidemia are, in essence, 
alternative names for high cholesterol which, by definition, is a 
high level of cholesterol and triglycerides in the blood stream.  
See Dorland's Illustrated Medical Dictionary 632 (26th ed. 1985).  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  See 
also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  It must be noted that a symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In other words, high cholesterol, hyperlipidemia and dyslipidemia 
are laboratory findings and not disabilities for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results and are not, in and of themselves, disabilities.  They 
are, therefore, not appropriate entities for the rating 
schedule.).  The term "disability" as used for VA purposes 
refers to impairment of earning capacity.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

In this case, there is no evidence that the Veteran had high 
cholesterol, hyperlipidemia or dyslipidemia in service or until 
many years thereafter.  While elevated cholesterol 
(hyperlipidemia and dyslipidemia) may be evidence of an 
underlying disability or may later cause disability, service 
connection may not be granted for a laboratory finding.  
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  

Concerning the claim of service connection for cardiovascular 
disease, including hypertension and coronary artery disease 
(CAD), the Veteran's service treatment records are completely 
silent for any complaints, treatment, abnormalities, or diagnosis 
referable to any cardiovascular problems.  The Veteran was seen 
for multiple symptoms including burning chest and throat pain, 
greenish sputum, rhinorrhea, and a cough in December 1962, and 
for symptoms associated with tonsillitis, including a sore throat 
and burning chest pain in May and June 1965.  However, the 
service records did not reveal any findings or diagnosis for any 
heart problems, high blood pressure, or other cardiovascular 
abnormalities.  The Veteran's separation examination in June 1965 
showed no evidence of any cardiovascular abnormalities.  His 
heart was normal on examination, a chest x-ray study was 
negative, and the Veteran's blood pressure was 118/67.  

While the Veteran is shown to have hypertension and coronary 
artery disease, there was no evidence of any cardiovascular 
problems in service, within one year of discharge from service, 
or until more than three decades after discharge from service.  
Furthermore, the Veteran has not presented any competent evidence 
to show that his current cardiovascular problems, including 
hypertension and CAD, and high cholesterol were present in 
service or until many years thereafter.  

Likewise, the Veteran's service records are completely silent for 
any complaints, injuries, abnormalities, or diagnosis referable 
to any right knee, right foot, low back, arthritic or psychiatric 
problems, allergies, or Peyronie's disease.  On a Report of 
Medical History for separation from service in June 1965, the 
Veteran specifically denied any swollen or painful joints, 
dizziness or fainting spells, chronic or frequent colds, 
sinusitis, hay fever, asthma, shortness of breath, pain or 
pressure in his chest, chronic cough, palpitation or pounding 
heart, high or low blood pressure, arthritis or rheumatism, bone, 
joint, or other deformity, lameness, knee or foot problems, 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort, and no pertinent abnormalities were 
noted on examination.  The Veteran's sinuses, throat, lungs and 
chest, heart, vascular system, lower extremities, feet, spine and 
musculoskeletal system, and psychiatric status were all within 
normal limits.  

The Veteran was seen for chest pains of unknown etiology in 
February and March 1978, and again in April 1984.  However, all 
clinical and diagnostic findings, including chest x-ray studies 
and EKGs were within normal limits and showed no evidence of any 
heart abnormalities or cardiovascular disease.  When seen in 
February 1978, the Veteran reported a six month history of 
chronic chest pains and a three to four week history of right 
knee pain.  Other than some tenderness in the right knee, there 
were no objective findings such as swelling, heat or redness.  
The assessment was chest pains of unknown etiology and right knee 
pain.  

The impression on a VA orthopedic outpatient note, dated in March 
1978, included musculoskeletal chest pains and possibly early 
arthritis of the right knee.  However, VA x-ray studies of the 
right knee in March 1978 were normal.  

A VA outpatient note dated in February 1984, showed a two month 
history of an abnormal nodular in the Veteran's penis.  The 
impression was Peyronie's disease.  A VA hospital report dated in 
June 1984, indicated that the Veteran was first shown to have 
Peyronie's plaque in September 1983.  

A VA outpatient note dated in April 1984 indicated that there was 
no evidence of hypertension, myocardial infarction or ischemic 
heart disease.  The assessment included pleuritic chest pains 
(possibly pleurisy) and bronchitis, and the Veteran was advised 
to stop smoking.  

The evidence showed that the Veteran was admitted to VAMC Tampa 
in June 1997 complaining of a six month history of chest pains, 
nausea, and shortness of breath.  Subsequent diagnostic studies 
revealed severe left anterior stenosis and the Veteran underwent 
cardiac catheterization and stent placement.  The diagnoses 
included coronary artery disease (CAD) and hypercholesterolemia.  

The evidence of record showed that the Veteran was seen in for a 
sudden onset of low back pain when bending over in February 2002.  
VA x-ray studies in November 2002 revealed Grade 1 
anterolisthesis with pars interarticularis defect at L5-S1, and 
degenerative disc disease at L4-5, and L5-S1.  

The Veteran denied any history of depression when seen by VA in 
November 1998.  A VA outpatient note dated in February 2004, 
showed that the Veteran was prescribed citalopram for symptoms of 
depression.  The report also indicated that the Veteran had no 
known allergies.  

In the instant case, there is no objective evidence of any 
injury, treatment, abnormalities, or diagnosis for a right knee, 
right foot, or low back disability, including arthritis, 
degenerative disc disease or osteoarthrosis, no evidence of any 
psychiatric or cardiovascular problems, including hypertension or 
CAD, and no signs or symptoms of any allergies or Peyronie's 
disease in service or until many years thereafter.  Moreover, the 
Veteran has not presented any competent evidence that any claimed 
disability is related to service or any incident therein.  

Based on the evidence discussed above, the Board finds that the 
Veteran's belief that his current claimed disabilities may be 
related to service is not supported by any competent medical 
evidence and is of limited probative value.  Buchanan v. 
Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of complaints); 
see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) 
("negative evidence" could be considered in weighing the 
evidence).  

While the Veteran may believe that the claimed disabilities are 
related to service, he has not presented any competent medical 
evidence to support that assertion.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Direct service connection requires a finding that there 
is a current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there was no objective evidence of any complaints, 
injury, disease or disability referable to any of the claimed 
disabilities in service or until many years after service, and no 
competent evidence that any current disease or disability is 
related to service, the Board finds no basis for a favorable 
disposition of the Veteran's claims.  Accordingly, the appeal is 
denied.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the issues on appeal.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the Veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Service connection for a disability manifested by hyperlipidemia, 
dyslipidemia, and high cholesterol is denied.  

Service connection for cardiovascular disease, including 
hypertension and coronary artery disease is denied.  

Service connection for a right knee disability is denied.  

Service connection for an acquired psychiatric disorder, 
including depression, loss of concentration and fatigue is 
denied.  

Service connection for a low back disability, including 
degenerative disc disease with anterolisthesis is denied.  

Service connection for osteoarthrosis is denied.  

Service connection for an allergy disorder is denied.  

Service connection for a residuals of a broken right foot is 
denied.  

Service connection for Peyronie's disease is denied.  


REMAND

The Veteran contends that he was treated for chronic right eye, 
genitourinary and gastrointestinal problems in service and 
subsequent thereto, and believes that service connection should 
be established for any current disabilities.  

The service treatment records showed that the Veteran was seen on 
several occasions for gastrointestinal problems during service.  
The assessments included viral gastroenteritis (August 1964) and 
chronic hyperacidity (March 1965).  The Veteran was also treated 
for groin pain and hematuria, reportedly due to the harness he 
wore during parachute training in November 1962.  The impression 
was non-specific traumatic epididymitis.  

VA medical records showed that the Veteran was treated for 
chronic gastrointestinal problems beginning in 1976.  At that 
time, the Veteran reported a nine year history of stomach 
problems.  An upper gastrointestinal (UGI) series in June 1976, 
revealed a deformed duodenal bulb with probable active ulcer 
crater.  The medical records also showed that the Veteran was 
treated for prostatitis in December 1996.  However, the current 
medical reports of record do not show any recent treatment 
diagnoses for the claimed disabilities.  

Concerning the right eye disorder, the Board notes that the 
Veteran specifically denied any history of eye problems at the 
time of his service enlistment examination in June 1962.  Other 
than near vision of J-1, bilaterally, no pertinent abnormalities 
were noted on examination.  Although the Veteran now contends 
that he suffered an injury to his right eye when he was hit by a 
tree limb in service, the service treatment records are 
completely silent for any complaints or reported eye injury 
during service.  The service records showed that when the Veteran 
was first seen for eye problems in October 1962, he reported 
trouble seeing out of his right eye ever since he sustained a 
laceration of the eye in an automobile accident the previous 
December.  He also reported a sudden loss of vision in the right 
eye in February 1962.  The impression in October 1962 was "old 
intraocular hemorrhage" of the right eye.  

VA medical records showed that the Veteran was treated for eye 
problems on several occasions in 2000.  The impressions included 
astigmatism and presbyopia, bilaterally with myopia and 
pseudophakia of the right eye.  The records also indicated that 
the Veteran underwent cataract surgery of the right eye in August 
2000.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

VA regulations also provide, in pertinent part, that a veteran is 
presumed to be in sound condition when examined and accepted into 
the service except for defects or disorders noted when examined 
and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  
The presumption is rebutted where clear and unmistakable evidence 
demonstrates that the injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  Id.  

To rebut the presumption of sound condition under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The claimant is 
not required to show that the disease or injury increased in 
severity during service before VA's duty under the second prong 
of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

If a presumption of aggravation under section 1153 arises, due to 
an increase in a disability in service, the burden shifts to the 
government to show a lack of aggravation by establishing by clear 
and unmistakable evidence "that the increase in disability is 
due to the natural progress of the disease."  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

The United States Court of Appeals for the Federal Circuit has 
held that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (holding presumption of service 
connection for colon disability to be rebutted by clear and 
convincing evidence in the form of absence of post-war medical 
records of treatment for colon-related problems for period of 
over 40 years).  

In this case, the evidence of record shows treatment for right 
eye, gastrointestinal and genitourinary problems in service, 
medical evidence of treatment for related problems subsequent to 
service, and the Veteran's contentions that he has had chronic 
right eye, stomach and genitourinary problems ever since service.  
However, he has never been afforded a VA examination to determine 
the nature and etiology of his claimed disabilities.  Therefore, 
one must be provided to him.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) [the duty to assist includes "the conduct of a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"].  

With respect to the Veteran's right eye disability, the question 
before the Board is whether he had a pre-existing disability of 
the right eye at the time of service enlistment and, if so, 
whether the disability underwent an increase or was otherwise 
aggravated during service beyond the normal progression of the 
disease process.  If the Veteran did not have a pre-existing 
disability, then the question is whether he has a current 
disability which is related to the treatment he had in service.  

In light of the discussion, it is the decision of the Board that 
further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED for the following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the names 
and addresses of all medical care providers 
who treated him for any right eye, 
gastrointestinal or genitourinary problems 
since August 2000.  

2.  The Veteran should be afforded a VA 
ophthalmologic examination to determine 
the nature and etiology of any current 
right eye disability.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in the 
report.  The examiner should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.  If the 
examiner is unable to render a 
determination as to the etiology, she/he 
should so state and indicate the reasons.  
The examiner should review the entire 
record and provide an opinion as to the 
following questions:  

a)  Did the Veteran have a right eye 
disability at the time of service 
enlistment in June 1962?  

b)  If so, based on a review of the 
records, did the pre-existing 
disability undergo an increase in the 
underlying pathology during service?  

c)  If there was an increase during 
service, was it due to the natural 
progress of the disease?  

d)  If the Veteran did not have a pre-
existing right eye disability at the 
time of service enlistment, is it at 
least as likely as not that any 
current identified disability was 
present in, or otherwise related to 
his treatment in service?  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

Note: The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current gastrointestinal or 
genitourinary disorder.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in the 
report.  All appropriate testing should be 
undertaken in connection with this 
examination.  If a chronic gastrointestinal 
or genitourinary disorder is identified, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that any identified disorder had its 
onset in service.  The clinical findings 
and reasons that form the basis of the 
opinion should be clearly set forth in the 
report.  If the examiner is only able to 
theorize or speculate as to the 
relationship, if any, between any claimed 
disability and service, this should be so 
stated, and the reason that is so should be 
explained.  

4.  Thereafter, the AMC should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


